Motions Granted; Abatement Order filed May 23, 2013




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-01133-CR
                                ____________

                EX PARTE PABLO JOSE ROLDAN, Appellant




                    On Appeal from the 208th District Court
                             Harris County, Texas
                       Trial Court Cause No. 1014795-A

                             ABATEMENT ORDER

      This is an appeal from the denial of appellant’s application for writ of habeas
corpus seeking to set aside appellant’s guilty plea pursuant to article 11.072 of the
Texas Code of Criminal Procedure. The trial court is required to “enter a written
order including findings of fact and conclusions of law.” Tex. Code Crim. Proc.
art. 11.072 § 7(a). The record filed with this court does not include any written
findings of fact and conclusions of law on the denial of appellant’s application.
The proper procedure to correct the error is to abate the appeal and direct the trial
court to make the required findings and conclusions. See Tex. R. App. P. 44.4. The
State filed a motion to abate for findings and conclusions and a motion to extend
time to file its brief. We grant the requests and issue the following order:

      We ORDER the appeal ABATED and remand the case to the trial court.
The trial court is directed to reduce to writing its findings of fact and conclusions
of law on the denial of appellant’s application for writ of habeas corpus and have a
supplemental clerk’s record containing those findings and conclusions filed with
the clerk of this court on or before June 20, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when a
supplemental clerk’s record containing the trial court’s findings and conclusions is
filed in this court. The court will also consider an appropriate motion to reinstate
the appeal filed by either party. The State’s brief shall be due thirty days after the
appeal has been reinstated.

      It is so ORDERED.

                                              PER CURIAM